Case 1:19-cv-00896-KPF Document 18 Filed 04/01/19 Page 1 of 4




             MEMO ENDORSED
Case 1:19-cv-00896-KPF Document 18 Filed 04/01/19 Page 2 of 4
Case 1:19-cv-00896-KPF Document 18 Filed 04/01/19 Page 3 of 4
    Case 1:19-cv-00896-KPF Document 18 Filed 04/01/19 Page 4 of 4




Application GRANTED. The Initial Pretrial Conference in this matter,
currently scheduled for April 23, 2019, will also serve as a Pre-
Motion Conference for Defendant's proposed motion to dismiss.

Dated:    April 1, 2019                 SO ORDERED.
          New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
